CERTIFICATE OF TRUST OF YCG FUNDS This Certificate of Trust of YCG Funds (the “Trust”) is being duly executed and filed by the undersigned, to form a statutory trust under the Delaware Statutory Trust Act (12 Del.C. sec. 3801 et seq.) 1. The name of the statutory trust formed by this Certificate of Trust is YCG Funds. 2. The name and business address of the Delaware Trustee in the State of Delaware is The Corporation Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware19801. 3. This Certificate of Trust shall be effective as of the date of filing by the Delaware Secretary of State. IN WITNESS WHEREOF, the undersigned, being the Trustee of the Trust, has executed this Certificate of Trust as of September 4, 2012. DRAKE COMPLIANCE, LLC Its: Signatory Trustee Name: David Jones Its: Managing Member The Corporation Trust Company, not in its individual capacity but solely as Delaware trustee By: Jennifer A. Schwartz Assistant Vice President
